
	

113 HR 425 IH: To prohibit the use of funds for the rule entitled Provisional Unlawful Presence Waivers of Inadmissibility for Certain Immediate Relatives published by the Department of Homeland Security on January 3, 2013 (78 Fed. Reg. 535).
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 425
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Jones, Mr. Westmoreland,
			 Mr. Long, Mrs. Hartzler, Ms.
			 Foxx, and Mr. Barletta)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the use of funds for the rule entitled
		  Provisional Unlawful Presence Waivers of Inadmissibility for Certain
		  Immediate Relatives published by the Department of Homeland Security on
		  January 3, 2013 (78 Fed. Reg. 535).
	
	
		1.Limitation on the Use of
			 Funds for a Rule Regarding Provisional Waivers of InadmissibilityNo Federal funds may be used to implement,
			 administer, or enforce the final rule entitled Provisional Unlawful
			 Presence Waivers of Inadmissibility for Certain Immediate Relatives
			 published by the Department of Homeland Security on January 3, 2013 (78 Fed.
			 Reg. 535), or any successor or substantially similar rule.
		
